Mr. Justice Gridley delivered the opinion of the court. Abstract of the Decision. 1. Master and servant, § 358*—when servant is of sufficient age to assume the risk of injury. A servant aged eighteen years and six months who is engaged as a helper to a mechanic in connecting rain spouts on a building, and who is required to walk upon a ledge about fourteen inches wide, twenty-five feet above the ground, is of sufficient age to appreciate the danger of his employment. 2. Master and servant, § 316*—when servant assumes the risk of injury. Where a servant assisting a mechanic in connecting rain spouts on a building was requested to throw a rope to such mechanic a distance of about ten feet, such servant being then upon a narrow ledge about twenty-five feet above the ground, held, that the servant was not misled by the order, and that he assumed the risk of falling from the ledge.